PER CURIAM:*
The Federal Public Defender (“FPD”), court-appointed counsel for Juan Enrique *617Landeros-Gonzalez, has moved for leave to withdraw from this appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967). Landeros has received a copy of the FPD’s motion and brief but has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issue. Accordingly, the FPD’s motion for leave to withdraw is GRANTED, the FPD is excused from further responsibilities herein, and the APPEAL IS DISMISSED AS FRIVOLOUS. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under ■ the limited circumstances set forth in 5th Cir. R. 47.5.4.